Citation Nr: 1720151	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for total abdominal hysterectomy (hysterectomy) with lysis of pelvic adhesions of ovaries and fallopian tubes, to include removal of ovaries (oophorectomy). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1981 to May 1981 and from September 1984 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

The issue of entitlement to an effective date earlier than June 4, 1991, has been raised by the record in a January 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's ovaries were not removed during the June 1991 hysterectomy. 


CONCLUSION OF LAW

The criteria for an increased rating for a hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.116, Diagnostic Codes 7617 and 7618 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran contends that she is entitled to a higher rating of 50 percent under Diagnostic Code 7617 based on the removal of her ovaries during a June 1991 total hysterectomy.  For reasons developed below, the Board finds that a rating in excess of the current 30 percent is not warranted. 

Review of the Veteran's service treatment records reveals that she underwent a hysterectomy with lysis of adhesions in June 1991 following a diagnosis of menometrorrhagia, secondary to uterine fibroids.  The operative report detailed the procedure, and noted her postoperative diagnosis as multiple uterine fibroids, pelvic adhesions, endometrial implant at the cul-de-sac and right corpus luteum cyst of the ovary.  A tissue examination of the removed uterus and cervix was also performed in June 1991; the report noted that the uterus contained multiple fibroids.  No other specimens or tissue samples were noted.  Several other inpatient treatment records confirm the hysterectomy and lysis of adhesions, as well as the postoperative diagnoses.  In August 1991, tests to detect luteinizing hormone (LH) and follicle stimulating hormone (FSH) were performed; the Veteran's results were 5.30 milli-international units per milliliter (mIU/mL) and 5.70 mIU/mL, respectively.  On an October 1993 Report of Medical History, the Veteran reported having fibroids and undergoing a procedure where her uterus was removed. 

In September 2012, the Veteran went to her primary care physician complaining of hot flashes; a treatment record notes she had a partial hysterectomy with preservation of ovaries.  An April 2016 VA treatment record shows the Veteran had no history of an ovarian disorder.  Another treatment note dated November 2008 documented a bilateral oophorectomy according to the Veteran's clinical history.   

The Veteran was afforded a fee-basis VA examination for gynecological conditions in April 2010; the examiner provided a diagnosis of "total abdominal hysterectomy with lysis of pelvic adhesions of ovaries and fallopian tubes (to include removal of ovaries)".  The identification of the issue on appeal-total abdominal hysterectomy with lysis of pelvic adhesions of ovaries and fallopian tubes (to include removal of ovaries)-was provided to the fee-basis examiner by VA.  The examiner noted the hysterectomy occurred in June 1983 and the Veteran has since experienced some pain.  The Veteran reported taking a low dose of estrogen during the summer to combat hot flashes. 

During the September 2016 VA examination, the examiner provided a detailed view of the Veteran's relevant medical history and noted that all data prior to a March 2010 examination request was silent regarding removal of the ovaries.  After reviewing the June 1991 operative report and surgical pathology report, as well as subsequent gynecological follow-up reports, the examiner noted the Veteran had a total abdominal hysterectomy only, where the fallopian tubes and ovaries were preserved and not removed.  The examiner defined "total abdominal hysterectomy" as the surgical removal, through incision in the lower abdominal wall, of the uterus and cervix.  Surgical removal of the ovaries would have been notated on the operative report as a bilateral oophorectomy. 

In her original claim for service connection submitted in July 2008, the Veteran noted that she underwent a partial hysterectomy.  It was not until her claim for an increase in February 2010 that she asserted the surgeon also removed both of her ovaries and she should be entitled to a 50 percent disability rating under Diagnostic Code 7617.  In her Substantive Appeal, she also noted a friend who had the same surgery was in receipt of a 50 percent disability rating.  

Her representative argued that the April 2010 examination outweighed the September 2016 VA examination because the 2016 exam was based on a review of the medical records and not an actual examination of the Veteran, where a positive confirmation of her intact ovaries could be accomplished.  The Board is not persuaded by the representative's argument as the most probative evidence shows that she only had her uterus removed during her 1991 hysterectomy.  

After careful review of the available evidence, the Board finds that the Veteran did not undergo an oophorectomy and has not had an increase in symptoms warranting a higher disability rating under Diagnostic Codes 7617 or 7618.  The Veteran is already in receipt of the highest rating available under Diagnostic Code 7618 at 30 percent, following a hysterectomy.  The most probative evidence of record as to whether the Veteran's ovaries were removed during the hysterectomy are the September 2016 VA examination, the June 1991 post-operative reports, and tissue examination.  

The Board finds the April 2010 VA examination is inadequate because it merely included a restatement of the Veteran's claimed disability.  There was no indication that any records were reviewed, and the medical history had to come directly from the Veteran.  The examination report also included incorrect information; it was noted the Veteran had a total hysterectomy in June 1983, which is an obvious misstatement.  Although a physical examination may not have been performed, the September 2016 VA examination included a comprehensive review of the record, documentation of the Veteran's current symptoms, and a complete rationale in support of the provided opinion.  The Board finds the September 2016 examiner's opinion credible and probative.  In other words, the April 2010 examiner's opinion lacks probative value because it is based upon an inaccurate factual basis and it was not based upon review of the documented medical history.  See Reonal v. Brown, 5 Vet. App. 458, 794 (1993).  

Moreover, the June 1991 operative report noted a total abdominal hysterectomy and lysis of adhesions was performed; there was no mention of on oophorectomy or ovaries.  There was a post-operative diagnosis of ovarian cysts.  A total abdominal hysterectomy is defined as the removal of the uterus and cervix.  (Uptodate.com)  The tissue examination clearly indicates only the uterus and cervix were the tested specimens.  

Other than the Veteran's statements and the April 2010 VA examination reiterating those assertions and a 2008 CT scan noting the Veteran's history of a hysterectomy and bilateral oophorectomy, there is no evidence tending to show that the Veteran's ovaries were removed during the June 1991 hysterectomy.  

Although the Veteran is competent to report her symptoms and provide an opinion on some medical issues, such as she was told she had her ovaries removed.  Whether she underwent an oophorectomy, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that she is competent to state that she was told she had her ovaries removed, but her statements are not credible as the 1991 post-operative report showed no removal of the ovaries or examination of any ovary specimen.  Moreover, she has not provided any corrected operative reports, letters from her private physician, or any evidence indicating a clinical finding that her ovaries have been removed.  As noted above, the 2010 VA examination report lacks probative value because it is based an inaccurate factual basis and the examiner merely restated the issue listed on the examination request and did not provide an independent determination of the Veteran's current diagnosis.  Additionally, VA treatment records show that her ovaries were preserved post-hysterectomy.  

Therefore, the Board finds that the claim for an increased rating for a hysterectomy must be denied because the preponderance of the evidence is against a finding that the Veteran's ovaries were removed during the June 1991 hysterectomy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a hysterectomy is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


